Title: From Thomas Jefferson to Thomas Payne, 28 January 1789
From: Jefferson, Thomas
To: Payne, Thomas



Sir
Paris Jan. 28. 1789.

I received last night from Mr. Trumbull the account of the books you had sent me. The books themselves had arrived some time before. Among those not yet purchased you note Chandler’s debates at £9–9. I am glad you have not purchased it at that price, and will beg the favor of you to strike it out of my list altogether. I note below some others to be added to my list. I will thank you to send by the first Diligence such as can be immediately got and particularly Hatsell and the Irish debates, noting their cost in them because they are not for myself. This indeed would be a good general precaution because the books I write for are often for friends here. Be so good as to endeavor to complete the whole  commission and to send me the books and your account before the end of March that I may order paiment before my departure for America. I am Sir your very humble servt.,

Th: Jefferson

 
 Hatsell’s precedents of the H. of Commons 3 v. 4to.
Debates of the Irish house of Commons. 2. sets.
Dickson’s husbandry of the Antients. 2 v. 8vo.
Tooke’s diversions of Purley.
Grove’s provincial glossary. Hooper.
Collection of tracts of the years 1763–70. 4 v. 8vo. Debrett.
Praefationis ad libros Bellendeni editio secunda. Brown & Warren.
I think I had named this in my former catalogue, tho you have not named it among those not yet sent (as noted in your account.)
P.S. Be so good as to exert yourself to complete my Saxon collection.

